Judgment, Supreme Court, New York County (John Bradley, J.), rendered May 23, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 10 years, and order, same court and Justice, entered on or about September 26, 2002, which denied defendant’s motion to vacate the judgment, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The element of physical injury was established by evidence that defendant punched the victim twice in the face during the robbery, causing pain, swelling and headaches (see People v Guidice, 83 NY2d 630, 636 [1994]; People v Smith, 283 AD2d 208 [2001], lv denied 96 NY2d 907 [2001]; Matter of O’Shanna T., 238 AD2d 287 [1997]).
The challenged portions of the prosecutor’s summation did not deprive defendant of a fair trial. There was no pattern of egregious remarks or misstatements of the record warranting reversal (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Nardelli, J.P., Tom, Andrias, Rosenberger and Friedman, JJ.